Citation Nr: 0523235	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  00-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted from May 16, 1999, for residuals 
of a right fibula fracture (characterized as a healed 
fracture of the fibula with residuals of soft tissue scarring 
and episodes of fasciitis)?


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
October 1966.  He also had 1 year, 5 months, and 6 days of 
unverified active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for residuals of a right tibia 
fracture, and assigned an initial evaluation of 10 percent.  
The veteran has since relocated, and his case is now being 
handled through the Boston, Massachusetts RO.

In May 2001, and again in November 2003, the Board remanded 
this issue to the RO for procedural actions and evidentiary 
development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since May 26, 1999, residuals of a right fibula fracture 
with soft tissue scarring and episodes of fasciitis have not 
been manifested by malunion of the tibia and fibula.

3.  Since May 26, 1999, residuals of a right fibula fracture 
with soft tissue scarring and episodes of fasciitis have not 
been manifested by an objectively painful scar, or by a scar 
that limits either knee or ankle function.

4.  Since May 26, 1999, residuals of a right fibula fracture 
with soft tissue scarring and episodes of fasciitis have not 
been manifested by more than a moderate foot disability.


CONCLUSION OF LAW

From May 26, 1999, residuals of a right fibula fracture with 
soft tissue scarring and episodes of fasciitis have not met 
the criteria for an increased rating.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5024, 
5260, 5261, 5262, 5271, 5284, 7800-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board notes, however, that in October 
1999, prior to the May 2000 rating decision which granted 
service connection, the veteran was notified of the elements 
necessary to grant service connection.  While the question 
before the Board pertains to what evaluation is in order 
since May 16, 1999, under VA General Counsel precedent 
opinion VAOPGCPREC 08-03, 69 Fed.Reg. 25180 (2004), the Board 
is obligated to conclude that no further notice is in order.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant has had VA 
examinations, most recently in 2004, that address the 
condition of his right lower extremity.  In a June 2001 VCAA 
letter, the RO asked the to advise VA if there were any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  In 
letters dated in October 1999, June 2001, and April 2002, 
January 2003, in the August 2000 statement of the case, and 
in supplemental statements of the case issued in June 2002 
and February 2005, VA advised the veteran what evidence VA 
had requested, and what evidence VA had received.  Therefore, 
the duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Fourth, as the October 1999 notice letter predated the May 
2000 rating decision there is no violation of the requirement 
as to when notice must be provided.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Evaluation for Residuals of Right Fibula Fracture

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

When the evaluation of a musculoskeletal disability is based 
on limitation of motion, VA regulations provide, and the 
Court has emphasized, that evaluation must include 
consideration of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

In March 1966, the veteran sustained a fracture of his right 
fibula in a motor vehicle accident.  He also had abrasions of 
the right leg and left knee.  His right leg was placed in a 
cast, and he used crutches for about a month.

The veteran filed a claim in May 1999 for service connection 
and compensation for residuals of the right tibia fracture.  
Physical examination at a May 1999 VA outpatient clinic visit 
revealed post traumatic right leg pain with an altered 
sensitivity at a soft tissue scar and surrounding area.  
There was no edema.  

At a June 1999 VA orthopedic consultation the veteran 
reported that he had experienced pain, swelling, and varying 
numbness of the mid-calf since his service injury.  He stated 
that, in the one or two years preceding the 1999 
consultation, he had experienced increased symptoms in the 
area of the fracture, including pain, increased skin 
sensitivity, numbness, and leg edema.  X-rays showed a mild 
deformity at the distal third of the fibula from the old 
fracture, but no other abnormality.  There was also some mild 
spur formation in the dorsal aspect of the talus.  On 
examination, there was one quarter inch swelling of the right 
calf.  Neurovascular function was intact.  A healed abrasion 
did not overly the area.  The veteran was able to heel and 
toe walk without difficulty.  The impression was a history of 
a healed fibular fracture.

On VA examination in April 2000, the veteran reported a 
constant ache in his right calf which was worse with 
prolonged standing.  Examination revealed tenderness of the 
mid lower leg.  There was no fibular deformity or tenderness.  
There was good heel and toe rising, and excellent squatting.  
There were full ranges of motion of the ankle, toes, and 
knee.  X-ray findings revealed minimal findings at the 
junction of the mid and distal shaft.

In VA outpatient treatment in June 2000, the veteran reported 
pain in his right calf and foot, and tightness and pressure 
in the foot.  On examination, there was no swelling.  
Starting in September 2000, he had physical therapy for a low 
back disorder, and to increase strength in his right lower 
extremity.  A physical therapist noted that the veteran 
tended to shift weightbearing to the left lower extremity, 
and that he had a mildly antalgic gait.

In a VA podiatry consultation in May 2001, the veteran 
reported a long history of painful arches.  The examiner 
noted that the veteran wore a compression stocking on his 
right leg.  There was no swelling of the feet.  There was 
point tenderness on the bottom of the right heel, and 
tenderness of the right arch.  The examiner's assessment was 
pes planus and plantar fasciitis.  

In August and October 2001, MRI showed evidence of an old 
fracture at the right distal fibula, and no bony abnormality 
of the right knee.  In October 2001, the veteran reported 
ongoing right foot pain.  X-rays revealed arthritic changes 
in the right foot.  The treating podiatrist diagnosed right 
foot arthritis and tarsal tunnel syndrome.  These are non 
service connected disorders.  In December 2001, the veteran 
reported having sharp pain in the arch of the right foot.  
The diagnosis was again tarsal tunnel syndrome.

In January 2002, the veteran reported having right hip pain 
since December 2001.  In February 2002, he was found to 
suffer from a nonservice connected possible right knee 
lateral meniscal tear.  In October 2002, the veteran was seen 
for right knee pain, reportedly of more than two years' 
duration.  

On VA examination in October 2004, the veteran reported 
intermittent right knee pain, worse with walking, and 
occasional right ankle pain.  The veteran wore an elastic 
right knee brace, and used a cane.  The examiner found no 
edema or tenderness of the knee.  The range of motion of the 
knee was from 0 to 130 degrees.  The range of motion of the 
knee was limited by mild pain in the quadriceps tendon.  
There was no evidence of instability of the knee.

There was a small, healed scar on the tibial area.  The 
residual scar tissue was normal.  There was no evidence of 
fasciitis of the right leg.  The ranges of motion of the 
right ankle were to 15 degrees of dorsiflexion and 30 degrees 
of plantar flexion, with no evidence of fatigue or pain on 
motion. The right foot had no tenderness and no swelling.

The examiner provided the opinion that the right fibula was 
healed, and that chronic right knee and ankle pains were 
probably due to tendinitis, which the undersigned notes is 
not service connected.

The RO has evaluated the fibula fracture residuals under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that code, 
malunion of the fibula is rated according to the level of 
knee or ankle disability; 10 percent if the disability is 
slight, 20 percent if moderate, and 30 percent if marked.  In 
the medical records from 1999 forward, x-rays show evidence 
of the past fracture, but do not show malunion.  Without 
evidence of malunion an increased evaluation is not in order.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of 
motion of the ankle is rated at 10 percent if moderate, and 
20 percent if marked.  The medical evidence shows only slight 
to moderate limitation of motion of the right ankle.  Hence, 
an increased rating is not warranted under this code.

Finally, while the veteran is shown to have been diagnosed 
with episodic fasciitis there is no competent evidence that 
this is productive of at least a moderately severe disability 
which would warrant an increased rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Hence, this code does not 
provide a basis for an increased rating.

The medical evidence shows the residual manifestations of the 
veteran's right fibula fracture to be fairly consistent over 
the period from May 26, 1999, forward.  Therefore, the 
preponderance of the evidence is against the assignment of 
staged ratings for the disability.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind, and finds that the veteran has not required post-
service hospitalization for his right lower extremity 
disability.  He reports that his right calf pain is worsened 
by more than minimal walking or prolonged standing.  
Impairment due to his service connected right leg problems, 
however, has not been shown to interfere to a marked degree 
with his capacity for all types of employment.  The Board 
finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.

ORDER

Since May 26, 1999, residuals of a right fibula fracture, 
with soft tissue swelling and episodic fasciitis do not limit 
more than the currently assigned rating.  The appeal is 
denied.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


